Citation Nr: 0403388	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim for service connection for bilateral 
shoulder disability, and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, which denied entitlement to service connection 
for a bilateral shoulder disability and a cervical spine 
disability.  

The claim for entitlement to service connection for a 
bilateral shoulder disability was initially denied in a July 
1998 rating decision.  The veteran was notified of this 
decision in July 1998 and the claim became final.  In the May 
2001 rating decision, the RO adjudicated whether the veteran 
was entitled to service connection for a bilateral shoulder 
disability.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board will first determine whether new and material 
evidence has been submitted.  If new and material evidence 
has been received, the Board will reopen the claim and 
consider entitlement to service connection for a bilateral 
shoulder disability on the merits.



FINDINGS OF FACT

1.  In a July 1998 rating decision, entitlement to service 
connection for a bilateral shoulder disability was denied.  
Although notified of that decision, the veteran did not 
initiate an appeal. 

2.  The evidence added to the record since the July 1998 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
bilateral shoulder disability.   

3.  The veteran's current bilateral shoulder disability is 
not due to an in-service disease or injury.

4.  The veteran's current cervical spine disability is not 
due to an in-service injury disease or injury.    



CONCLUSIONS OF LAW

1.  Evidence added to the record since the July 1998 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a bilateral shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156 (in effect prior to August 29, 2001); 38 C.F.R. 
§ 20.1103 (2003). 

2.  A bilateral shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  A cervical spine disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA will inform claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In letters dated in August 2000, December 2000, September 
2001, and June 2002, VA notified the veteran of the evidence 
needed to substantiate the claims and offered to assist him 
in obtaining any relevant evidence.  The December 2000 and 
September 2001 letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  

The September 2001 letter notified the veteran of the 
evidence that the RO had obtained and considered.  In the 
December 2002 statement of the case, the veteran was advised 
to submit any evidence in the veteran's possession that 
pertain to the claim.  Thus VA complied with the notice 
requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision of the Court of Appeals for Veterans 
Claims (Court), the majority expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, No. 01-
944, slip op. at 8-9 (U.S. Vet. App. Jan. 13, 2004).  

Some of the VCAA notice was provided after the initial 
adjudication in this case.  The VCAA notice was provided 
after the initial adjudication in this case.  However, the 
veteran was not prejudiced by the delayed notice.

Even if he had submitted additional evidence substantiating 
his claims after the initial adjudication, he would have 
received the same benefit as he would have received had he 
submitted the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  All 
available private medical records identified by the veteran 
were obtained.  The RO made an attempt to obtain the 
veteran's treatment records from the York Chiropractor Health 
Center.  However, in June 2002, the York Chiropractor Health 
Center informed the RO that they did not have the veteran's 
records.  

The veteran was notified that these records were unobtainable 
in the December 2002 supplemental statement of the case.  The 
veteran was also notified of the private medical evidence 
that the RO was able to obtain.  

The veteran was afforded a necessary VA examination in April 
2001.  There is no identified relevant evidence that has not 
been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days on or after December 31, 1946, and arthritis 
became manifest to a degree of 10 percent or more within one 
year from the termination of such service, arthritis is 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

Service medical records show that upon entrance examination 
in January 1977, the upper extremities and spine were normal.  
A December 1977 service medical record indicates that the 
veteran was brought into the aid station after sustaining a 
bruised deltoid o the left shoulder.  He reportedly had full 
range of motion, and no broken bones.  Hot water treatment, 
four times a day, was recommended.  He was instructed not to 
lift 10 pounds for two weeks.  He was treated with aspirin 
for pain.  He was on quarters for 24 hours.  X-ray 
examination of the left shoulder was within normal limits.  
There are no further reports of treatment for shoulder or 
neck disability.  A separation examination is not of record.  
In a dental questionnaire completed in April 1979, the 
veteran indicated that he had never had painful or swollen 
joints.

In his initial claim received in May 1998, the veteran 
reported that he had injured his shoulders in early 1978.  He 
indicated that he had received no treatment since service.

In a July 1998 statement, the veteran reported that he had 
been involved in a motor pool accident while stationed in 
South Korea.  He indicated that he had crawled under the 
front end of a five-ton truck to drain the fuel.  The truck 
was accidentally started up and it went into low gear and 
started to come towards him.  He had started to crawl 
backwards trying to get out of the way of the truck, when the 
truck hit a concrete wall and a large piece of concrete, 
weighing 40 pounds or more, hit him in the right shoulder and 
pinned him to the floor, on his left shoulder.  

He elaborated that he was helped up, and taken to the aid 
station to be treated.  He related that he was found to have 
badly bruised muscles and shoulders.  Rest and hot showers 
were ordered.  He indicated that he had used hot showers, 
heating pads, and muscle rubs for pain in his shoulders ever 
since.  The veteran stated that in the beginning, the pain 
was not so bad, but that in the past 4 or 5 years, the pain 
had increased.

In an August 1998 statement, Dr. J.N., an orthopedic surgeon, 
indicated that the veteran was seen for right shoulder pain 
that had been increasing over the past four or five years.  
It was noted that the veteran had experienced an injury 
during service, twenty years earlier, when a slab of concrete 
had struck him on the right shoulder.  The veteran attributed 
some of his current symptoms in his shoulder to that injury.  
It was noted that the veteran currently worked in a 
"physical job" transporting and installing propane tanks.  
Dr. J.N. indicated that there was no evidence of carpal 
tunnel syndrome upon examination.  Dr. J.N. indicated that he 
believed the veteran had a component of thoracic outlet 
syndrome.  Examination revealed localized tenderness in both 
rotator cuffs right at the supraspinatus insertion in the 
greater tuberosity.  The veteran was sent to physical 
therapy.  

A December 1998 electromyography /nerve conduction study 
report reflects an impression of right-sided moderate and 
left-sided median nerve entrapment of the wrist without 
evidence of cervical motor radiculopathy on the right or 
plexopathy on the right.   

In a December 1998 consultation report, Dr. C.M., a 
neurologist, indicated that the veteran had a chief compliant 
of upper extremity numbness, right shoulder pain, and 
bilateral hand numbness involving all fingers.  It was noted 
that the beginning of the veteran's problem dated back to an 
injury in the Armed Services when he was hit by a 60-pound 
rock in the right shoulder.  This had forced him to the 
ground on his left shoulder.  It was noted that intermittent 
symptoms followed from that point in time.  

The veteran reported having increasing amounts of difficulty 
getting though the night without his arms falling asleep.  
The impression was bilateral carpal tunnel syndrome, right 
side greater than the left.  Dr. C.M. stated that he reviewed 
the electromyography (EMG) of the right upper extremity and 
there was no evidence of an abnormality of the more proximal 
brachial plexus or cervical motor radiculopathy.   

A June 1999 treatment record from Dr. D.B. indicates that the 
veteran reported having bilateral shoulder pain.  The veteran 
reported that the shoulder pain had been present since last 
summer.  On examination, the impression was bilateral 
shoulder impingement.  

A February 2000 X-ray examination of the cervical spine 
revealed disc space narrowing and spurring at C5-6, but was 
otherwise negative.  

A February 2000 X-ray examination report of the right 
clavicle revealed mild narrowing and spurring at the 
acromioclavicular joint.   

In a February 2000 evaluation report, Dr. G.S., an orthopedic 
surgeon, stated that the veteran reported that he first 
injured his shoulders in Korea.  It was noted that a 50 to 60 
pounds concrete block fell approximately 20 feet striking 
him.  He stated that he was given symptomatic treatment and 
X-ray examination was not made.  

The veteran reported that since that time, he had had no 
specific treatment although he reported that he saw a 
chiropractor once or twice twenty years ago.  The veteran 
reported that he had been taking hot showers over the past 20 
years, which helped ease the shoulder and neck discomfort.  

Dr. G.S. examined the veteran's shoulders and neck.  The 
impression was bilateral shoulder pain, right greater than 
the left; mild cervical arthrosis C5-C6 with disc space 
narrowing; degenerative joint disease at C5-C6, moderate; 
right biceps tendonitis, mild; and right supraspinatus outlet 
impingement, mild.  Dr. G.S. commented that the shoulder 
discomfort that the veteran had had for the past twenty 
years, was a result of the trauma he sustained to his neck 
many years before.  Dr. G.S. stated that the veteran had no 
interval medical records and had no medical problems.  In an 
addendum, Dr. G.S. wrote that he had reviewed the records 
from Dr. J.N.  Dr. G.S. noted that the EMG in December 1998 
had demonstrated right sided moderate, and left sided mild, 
median nerve entrapment without cervical radiculopathy.  The 
impression was carpal tunnel syndrome with the right being 
more severely affected than the left.  

In a June 2000 statement, Dr. D.B. indicated that he had 
reviewed the veteran's medical history with the veteran, 
examined the veteran, and consulted with the veteran's 
orthopedist, Dr. G.S.  Dr. D.B. stated that it was more 
likely than not that the injury the veteran sustained during 
military service in Korea caused damage to the cervical spine 
that had been chronic since then.  Dr. D.B. stated that this 
damage included irritation to the nerves to the shoulder that 
limited the veteran's use of his upper extremities and 
contributed to his shoulder pains.  

In a March 2000 evaluation report, Dr. G.S. stated that the 
impression was bilateral shoulder pain, right greater than 
left, improved; mild cervical arthrosis, C5-C6, with disc 
space narrowing; C5-C6 degenerative joint disease, moderate, 
and right bicipital tenderness and supraspinatus outlet 
impingement, resolved.    

In an April 2001 VA examination report, the examiner noted 
that he had reviewed the claims folder including the medical 
records from Drs. J.N., G.S., C.M., and D.B.  It was noted 
that the veteran presented with complaints of right shoulder 
pain.  The veteran reported having locking, fatigability, and 
decreased endurance particularly in the right shoulder.  The 
veteran had a near constant dull aching pain in the entire 
shoulder region from the subclavicular region laterally to 
the rotator cuff.  The veteran also reported having some neck 
pain mostly in the posterior aspect along the cervical spine 
that he attributed to migraine headaches and some 
intermittent pain, a dull ache in nature, of the left 
shoulder.  The diagnosis was chronic right shoulder strain, 
mild chronic left shoulder strain, and carpal tunnel 
syndrome, unrelated to the above injures.  The examiner 
indicated that there was no clear evidence or even suggestion 
that the current complaints were related to the service-
connected injury.  

The VA examiner noted that the veteran had submitted a 
statement by Dr. D.B. in support of his claim.  The examiner 
noted Dr. D.B.'s statement that "it is more likely than not 
that the service injury caused damage to the cervical 
spine."  The VA examiner found no evidence in the medical 
records presented by the veteran to support Dr. D.B.'s 
assertion.  The examiner commented that there was no evidence 
of a complete and thorough musculoskeletal exam by Dr. D.B.  
Regarding Dr. J.N., the VA examiner noted that Dr. J.N. had 
indicated that he would be unable to help the veteran with 
his claim.  The VA examiner also reviewed the records from 
Drs. G.S. and C.M. 

In an addendum, the examiner noted that the February 2000 X-
ray examination report had been reviewed.  These were 
interpreted as showing mild acromioclavicular joint 
narrowing, and narrowing of the C-5-6 disc space.  April 2001 
cervical spine films were consistent with the February 2000 
report and bilateral shoulder films demonstrated mild 
acromioclavicular joint degenerative changes.  The diagnosis 
was changed to cervical disc degenerative disease and 
degenerative joint disease of the acromioclavicular joints 
bilaterally.   

In a June 2001 statement, Dr. D.B. indicated that he had 
again reviewed the veteran's history of shoulder pain.  He 
noted that the veteran had no history of shoulder pain until 
an incident while in the military.  Dr. D.B. indicated that 
the veteran was on his side with his right shoulder up when a 
large concrete block weighing and estimated 100 pounds fell 
approximately 6 feet directly on his shoulder.  The veteran 
was treated with hot showers and since then, he has had daily 
shoulder pain.  

Dr. D.B. stated that X-rays and EMG's had reportedly been 
negative.  Dr. D.B.  indicated that if the in-service injury 
did not injure bone or cause demyelinization of the nerves, 
then X-ray examination and nerve conduction studies would be 
normal. Dr. D.B. indicated that the type of injury the 
veteran sustained would cause microscopic tears and 
subsequent scarring of connective and possibly nerve tissue 
in the shoulder structures and possibly in the cervico-
thoracic spine.  Dr. D.B. indicated that the chemotoxic 
factors from these tears would cause pain but not restrict 
motion or strength.  Dr. D.B. noted that the physical demands 
of the veteran's post-service work might perpetuate a cycle 
of recurrent micro-tears and scarring.  

Dr. D.B. added that there are no objective tests that can 
confirm this assessment.  Dr. D.B. indicated that his role 
was to give the most plausible physiologic explanation for 
pain in someone with no prior pain and who had a concrete 
block drop on him and has had daily pain for the rest of 
their life.  Dr. D.B. indicated that this assessment was 
based entirely on the veteran's history and subsequent 
clinical course.  Dr. D.B. indicated that the difference in 
assessment by different providers will based on the relative 
weight placed on clinical history by those providers since 
lack of objective findings does not rule out connective 
tissue injury of this nature.  

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for a bilateral shoulder 
disability

In a rating decision dated in July 1998, the RO denied the 
claim for service connection for a bilateral shoulder 
disability on the basis that there was no evidence of a 
current chronic disability.  The veteran was notified of this 
decision and he did not file a timely appeal.  The decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 2002). 

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the July 1998 rating decision 
includes June 2000 and June 2001 statements by Dr. D.B.; 
treatment records dated in August 1998 and June 1999 by Dr. 
D.B.; consultation reports dated in February and March 2000 
by Dr. G.S.; X-ray examination reports dated in February 
2000; treatment records by Dr. J.N. dated in August 1998, 
December 1998, and from January 1999 to March 1999; physical 
therapy treatment records dated in August 1998, February 
1999, February 2000 and March 2000; a December 1998 EMG/Nerve 
Conduction Studies report; and an April 2001 VA examination 
report.  

The Board finds that this evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has a bilateral shoulder disability that is related to the 
injury in service.  This medical evidence establishes that 
the veteran current has a bilateral shoulder disability.  The 
reason for the denial of the initial claim for service 
connection was that there was no evidence of a current 
chronic shoulder disability.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Entitlement to service connection for a bilateral shoulder 
disability

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The evidence in favor of the veteran's claim includes his 
reports of a bilateral shoulder injury during service, and 
the opinions of the private physicians.  However, the 
veteran's history of a bilateral shoulder injury is 
inconsistent with the service medical records, which show 
only an injury to the left shoulder.  

The veteran's credibility is lessened by the fact that he has 
reported an inconsistent history of injury.  For instance he 
has reported at various times that the weight that fell on 
his shoulder weighed 40, 60, or 100 pounds.  He has also 
reported that the weight fell six feet, or 20 feet.  He has 
described the object that struck him as either a rock or a 
concrete block.  He has variously been cited as reporting 
that this object struck his right shoulder forcing his left 
shoulder to the ground, that the object struck his right 
shoulder and then pinned his left shoulder to the ground, and 
that it was deflected behind him.  The veteran has also 
reported that no X-ray examination was made, when the service 
medical records show that such an examination was performed.  
While the veteran has generally reported that shoulder pain 
was present since the in-service injury, he reported on one 
occasion in 1999, that the pain had begun only in the 
previous summer.  Dr. G.S described the veteran in February 
2000, as only a "fair" historian.

Since the favorable opinions were based on an inaccurate 
history, they are little, if any, probative value.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The only medical opinion that was the product of a review of 
the claims file, the veteran's reported history, and the 
post-service medical records; is that of the VA examiner.  
That opinion is against the veteran's claim.  

The Board also notes that the veteran received no treatment 
for shoulder disabilities in the 20 years after service, 
while working in a job requiring demanding physical labor.  
Such negative evidence weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

For these reasons, the Board concludes that the evidence 
weighs against the claim for service connection for bilateral 
shoulder disabilities.  Therefore, the doctrine of reasonable 
doubt is not for application.



Entitlement to service connection for a cervical spine 
disability

The veteran has provided statements as to how the in-service 
neck injury occurred.  As noted above, the veteran indicated 
that he was involved in a motor pool accident while stationed 
in South Korea.

Service medical records document that the veteran sustained 
an injury to his left shoulder, but contain no findings 
referable to the cervical spine.

The medical evidence establishes that the veteran has a 
current cervical spine disability diagnosed as disc space 
narrowing and spurring at C5-6; mild cervical arthrosis at 
C5-C6 with disc space narrowing; degenerative joint disease 
at C5-C6, moderate; and cervical disc degenerative disease.  

However, as noted above, the veteran's statements lack 
credibility because of their variable nature, and their 
inconsistency with contemporary service medical records.

The medical opinions linking a current cervical spine 
disability to the injury in service are also of little 
probative value, because they are based on the inaccurate 
history furnished by the veteran.  The only competent opinion 
based on an accurate history was that of the VA examiner.  
That opinion is against the veteran's claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim service connection for a cervical spine 
disability.  The reasonable doubt doctrine is not for 
application, and the claim is denied. 








(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for 
service connection for a bilateral shoulder disability is 
reopened.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



